Case 8:18-cv-01554-DOC-ADS Document 37 Filed 04/01/19 Page 1 of 3 Page ID #:189


    1   Dylan J. Liddiard/Bar No. 203055
           dliddiard@wsgr.com
    2   Thomas J. Martin/Bar No. 150039
           tmartin@wsgr.com
    3   WILSON SONSINI GOODRICH & ROSATI
        A Professional Corporation
    4   650 Page Mill Road
        Palo Alto, CA 94304-1050
    5   Telephone: (650) 493-0300
        Facsimile: (650) 565-5100
    6   Attorneys for Plaintiff
        ESTABLISHMENT LABS HOLDINGS, INC.
    7
        Mark D. Erickson/Bar No. 104403
    8      mark.erickson@haynesboone.com
        David Clark/Bar No. 275204
    9      david.clark@haynesboone.com
        HAYNES AND BOONE, LLP
   10   600 Anton Boulevard, Suite 700
        Costa Mesa, CA 92626
   11   Telephone: (949) 202-3000
        Facsimile: (949) 202-3001
   12   Attorneys for Defendants ALLERGAN SALES,
        LLC and ALLERGAN plc, and Defendant and
   13   Counter-Claimant KELLER MEDICAL, INC.
   14
                          UNITED STATES DISTRICT COURT
   15

   16       CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION

   17   ESTABLISHMENT LABS              )        CASE NO.: 8:18-cv-01554-DOC-
        HOLDINGS, INC.
   18                                   )        ADS
                  Plaintiff,            )
   19                                   )        Honorable David O. Carter
             v.
   20                                   )        Courtroom 9D
        KELLER MEDICAL, INC.,           )
   21   ALLERGAN SALES, LLC, AND        )        JOINT STIPULATION FOR
        ALLERGAN PLC
   22   _______________________________ )        DISMISSAL WITH PREJUDICE
        KELLER MEDICAL, INC.,           )
   23                                   )        [[Proposed] Order Granting Stipulation
                  Counter-Claimant,
   24                                   )        Filed Concurrently Herewith]
             v.                         )
   25                                   )
        ESTABLISHMENT LABS
   26   HOLDINGS, INC.,                 )
                                        )
   27             Counter-Respondent.   )
   28


                       JOINT STIPULATION FOR DISMISSAL WITH PREJUDICE
                                                           CASE NO.: 8:18-cv-01554-DOC-ADS
Case 8:18-cv-01554-DOC-ADS Document 37 Filed 04/01/19 Page 2 of 3 Page ID #:190


    1         Pursuant to Fed. R. Civ. P. 41(a)(1)(A), Plaintiff and Counter-Respondent
    2   Establishment Labs Holdings, Inc. (“Plaintiff”) and Defendants Allergan Sales,
    3   LLC and Allergan plc, and Defendant and Counter-Claimant Keller Medical, Inc.
    4   (“Keller”) hereby stipulate that the within action shall be dismissed with prejudice
    5   in its entirety, including the Complaint filed by Plaintiff and the Counter-Claim
    6   filed by Keller with each party to bear its own costs and attorneys’ fees.
    7

    8         IT IS SO STIPULATED.
    9

   10   DATED: April 1, 2019                   WILSON SONSINI GOODRICH &
                                                 ROSATI
   11

   12                                          By:    /s/ Dylan J. Liddiard
                                                      Dylan J. Liddiard
   13                                                 Attorneys for Plaintiff
                                                      ESTABLISHMENT LABS
   14                                                 HOLDINGS, INC.
   15   DATED: April 1, 2019                   HAYNES AND BOONE, LLP
   16
                                               By:    /s/ Mark D. Erickson
   17                                                 Mark D. Erickson
                                                      Attorneys for Defendants
   18                                                 ALLERGAN SALES, LLC and
                                                      ALLERGAN plc, and Defendant and
   19                                                 Counter-Claimant KELLER
                                                      MEDICAL, INC.
   20

   21         Counsel for Defendants hereby attests that the concurrence in the filing of
   22   this document has been obtained from counsel for Plaintiff.
   23   DATED: April 1, 2019                   HAYNES AND BOONE, LLP
   24
                                               By:    /s/ Mark D. Erickson
   25                                                 Mark D. Erickson
                                                      Attorneys for Defendants
   26                                                 ALLERGAN SALES, LLC and
                                                      ALLERGAN plc, and Defendant and
   27                                                 Counter-Claimant KELLER
                                                      MEDICAL, INC.
   28

                                                  1

                         JOINT STIPULATION FOR DISMISSAL WITH PREJUDICE
                                                             CASE NO.: 8:18-cv-01554-DOC-ADS
Case 8:18-cv-01554-DOC-ADS Document 37 Filed 04/01/19 Page 3 of 3 Page ID #:191

                                    CERTIFICATE OF SERVICE
    1

    2          I, the undersigned, am employed in the County of Orange, State of
        California. I am over the age of 18 and not a party to the within action. I am
    3   employed with the law offices of Haynes and Boone, LLP and my business address
        is 600 Anton Boulevard, Suite 700, Costa Mesa, California 92626.
    4
               On April 1, 2019, I served the foregoing document entitled JOINT
    5   STIPULATION FOR DISMISSAL WITH PREJUDICE on the interested parties
        in this action at the address below, and in the manner so indicated:
    6

    7
                                     Dylan J. Liddiard, Esq.
    8                                dliddiard@wsgr.com
                                     Thomas J. Martin, Esq.
    9                                tmartin@wsgr.com
                                     Wilson Sonsini Goodrich & Rosati
   10                                A Professional Corporation
                                     650 Page Mill Road
   11                                Palo Alto, CA 94304-1050
                                     Telephone: (650) 493-0300
   12                                Facsimile: (650) 565-5100
                                     [Attorneys for Plaintiff Establishment
   13                                Labs Holdings, Inc.]
   14
               [XXX]         BY ELECTRONIC FILING. I caused such document(s) to
   15   be electronically filed and served through the United States District Court’s
        CM/ECF System for the within action. This service complies with the Federal
   16   Rules of Civil Procedure. The file transmission was reported as complete and a
        copy of the Court’s Notice of Electronic Filing will be maintained with the original
   17   document(s) in our office.
   18         I declare that I am employed in the offices of a member of the bar of this
        Court at whose direction this service was made. Executed on April 1, 2019, at
   19   Costa Mesa, California.
   20

   21

   22
                                                  Kelley L. Saunders
   23

   24
        4846-3803-0225 v.1
   25

   26

   27

   28
                                                     2

                             JOINT STIPULATION FOR DISMISSAL WITH PREJUDICE
                                                                 CASE NO.: 8:18-cv-01554-DOC-ADS
